Exhibit No. 12 Armstrong World Industries, Inc. and Subsidiaries Computation of Ratio of Earnings to Fixed Charges (dollar amounts in millions) Determination of Earnings Earnings from continuing operations before income taxes $ Equity earnings from joint venture ) Earnings from continuing operations before income taxes and equity earnings $ Add: Fixed charges Distributed income from equity affiliates (1) - Amortization of capitalized interest Less: Capitalized interest ) Total earnings as defined $ Fixed charges Interest expense $ Capitalized interest Estimate of interest included in rent expense (2) Total fixed charges $ Ratio of Earnings to Fixed Charges Includes only return on investment, not return of investment One-third of rental expense is considered to be representative of the interest factor in rental expense.
